Citation Nr: 0925726	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  04-33 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma.  

2.  Entitlement to service connection for prostate cancer. 

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1963 to March 
1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision in which 
the RO denied service connection for non-Hodgkin's lymphoma, 
prostate cancer, and hepatitis C.  The Veteran has perfected 
an appeal with respect to all three issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The RO requested information regarding the Veteran's military 
service from the National Personnel Records Center (NPRC).  
In response, the RO received documentation which showed a 
period of service from March 1963 to September 1965.  
However, the claims file is void of a DD 214 which shows this 
period of service.  Rather, the claims file contains several 
copies of a DD 214 which shows that the Veteran served from 
August 1965 to March 1969.  The claims file is void of any 
request from the RO for military service records from NPRC 
during the second period of service.  In his VA Form-9, 
received by the RO in September 2004 the Veteran stated that 
he felt that his second set of service dates were not used 
when the RO made its decision on his claims.  In that rating 
decision, on the title page, the RO listed the Veteran's 
service dates as March 1963 to September 1965, with no 
mention of the second service dates.  

The Veteran claims he was exposed to Agent Orange while 
serving on a hospital ship offshore in Vietnam during his 
second period of service.  The Veteran also contends that he 
was "in country" in Vietnam.  Specifically, he asserts that 
he was in Da Nang in January or February in 1967 and that he 
spent five days in Saigon to get a passport.  Additionally, 
the Veteran also contends that the ship he served on (USS 
Repose (AH-16)) did not have an airport, and therefore, he 
had to go on land when the Navy sent him to the Long Beach 
hospital for treatment prior to his administrative discharge.  

On remand, the RO should request confirmation or verification 
of any "in-country" Vietnam service from the NPRC.  
Additionally, the RO should seek any deck logs, ship 
histories and or records from the service department in order 
to verify where the Veteran's ship was and whether or not he 
had any "in-country" Vietnam service.  

With regard to the Veteran's claim for non-Hodgkin's 
lymphoma, the Board finds that additional development is also 
warranted.  In his claim, the Veteran alleged that he had 
non-Hodgkin's lymphoma and was treated from 1986 to 2003 for 
that condition at the Syracuse VAMC.  In August 2001, the 
Veteran told a physician at the VA that he had "stomach 
cancer" about 11 years prior.  Then in October 2002, a VA 
physician noted that the Veteran had some history of some 
sort of abdominal malignancy but his records were no longer 
in Syracuse, the VA physician requested the Veteran's medical 
records for the second time.  In a September 2008 Note, a VA 
physician noted that Veteran had a history of non-Hodgkin's 
lymphoma that was treated here but there were no records on 
the computer and the Veteran had not followed up with 
oncology in years.  Finally, on the Veteran's September 2004 
VA-Form 9 he stated that he had non-Hodgkin's lymphoma from 
1984-1985.  

The RO requested medical records from January 1984 to 
December 1985.  A January 2005 letter from the Long Beach, 
California RO, revealed that the Veteran's medical record was 
transferred to the Syracuse, NY VAMC.  
In a February 2005 letter, the Syracuse VAMC informed the RO 
that the records were not able to be located after a check of 
the file room and archived records log.  The claims file is 
void of any treatment records or diagnosis of non-Hodgkin's 
lymphoma.  This information is critical in determining when 
the Veteran was diagnosed and what he was diagnosed with.  
Therefore, the Board has determined that another attempt 
should be made in order to locate the Veteran's records 
pertaining to any treatment of "stomach cancer," abdominal 
malignancy, or non-Hodgkin's lymphoma.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). Hence, all outstanding pertinent medical records 
should be obtained from the Syracuse VAMC, following the 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requesting records from Federal facilities.

Finally, with respect to the Veteran's claim for hepatitis C, 
further development is necessary.  A remand by the Board 
confers upon the Veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

In March 2009 the Veteran's claim file was sent to an 
examiner who was asked to offer an addendum opinion to the 
January 2004 VA examination report and March 2004 addendum, 
after review of the claims file.  Specifically, the examiner 
was asked to note all of the Veteran's risk factors for 
hepatitis C shown to be associated with his history.  The 
examiner was also asked to include in the report the 
rationale for any opinion expressed and to include a 
discussion of the known risk factors for hepatitis C 
confirmed or supported by the record as associated with the 
Veteran's history.  However, the VA examiner did not provide 
a thorough discussion of the risk factors nor a thorough 
rationale for the opinion the examiner expressed.  
Unfortunately, as the record still does not contain a medical 
opinion based on full consideration of the pertinent, 
documentary evidence, pursuant to Stegall, a remand for 
compliance with the directives of the Board's prior remands 
is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC or any other 
appropriate source and request copies of 
the Veteran's information regarding the 
Veteran's military service, to include 
all DD 214's, deck logs and ship 
histories prior to his discharge in March 
1969, in order to determine whether the 
Veteran served "in country" in Vietnam.  
In requesting this information, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities.

2.  Attempt to obtain any missing VA 
hospital and outpatient records from the 
Syracuse VAMC, not already associated 
with the claims file, in particular any 
records relating to "
stomach cancer," abdominal malignancy, 
or non-Hodgkin's lymphoma for the period 
of January 1984 to 2003.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

3.  Thereafter, the claims file should be 
forwarded to an appropriate VA examiner 
to review.  The examiner is asked to 
offer an addendum to the March 2009 
addendum.  No new examination is 
necessary at this time, unless felt to be 
necessary by the individual preparing the 
addendum.  The claims file should be made 
available to the examiner, who should 
review the entire claims file in 
conjunction with this request.  
Specifically, the examiner should review 
the March 2009 addendum, January 2004 VA 
examination report and March 2004 
addendum.  This fact should be so 
indicated in the examination report.  
From a review of the clinical record 
contained in the claims file, the 
examiner should note all risk factors for 
hepatitis C shown to be associated with 
the Veteran's history.

After reviewing the records contained in 
the claims file, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any hepatitis C: (a) 
had its onset during the Veteran's 
military service; or (b) is otherwise 
medically related to service.

The examiner should include in the report 
the rationale for any opinion expressed 
and include a discussion of the known 
risk factors for hepatitis C confirmed or 
supported by the record as associated 
with the Veteran's history; including 
confirmed exposure to bloody drapes, 
towels, and sheets in service while 
working in the ship's laundry on a 
hospital ship.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries above, 
the examiner should explain why it is not 
feasible to respond.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should review the entire claims file and 
then readjudicate the claims on appeal.  
If a decision remains unfavorable, then 
issue an updated supplemental statement 
of the case and give the Veteran and his 
accredited service representative an 
opportunity to respond.  Then, if in 
order, return the appeal to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




